Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a mental process.  Claim 1 recites:
	manag[ing] a plurality of litigations, with each litigation including a dashboard including links to a plurality of items associated with the litigation; 
	provid[ing] a plurality of templates associated with parts of the litigation, the parts including both portions of a trial and rules associated therewith; 
	stor[ing] information about a plurality of individuals associated with the litigation; and 
	stor[ing] a plurality of facts associated with the litigation; wherein the facts are coded to link the facts to the individuals.
The above limitations are reciting a managing system and process for litigation data. Managing litigation data is considered to be a mental process because attorneys are trained to gather litigation facts and legal/procedural rules about a particular case and then make connections and analyze those facts based on the rules before them. Attorneys do this in their mind with the aid of simple tools, like pencil and paper or reference materials. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A). In particular, claim 1 recites the additional elements:
a processor, a memory encoding instructions that, when executed by the processor, cause the system to create modules, the modules including a case module, a template module, a witness module and a facts module, each module programmed to perform the claimed functionality.
The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited processor and memory. With regard to the modules, the modules do no more than receiving, transmitting, storing, organizing and retrieving data over a network and are claimed in a merely generic manner, all of which are considered to be well-understood, routine and conventional. See MPEP 2106.05(d) (describes Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically processor and memory to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  Moreover, the modules, do no more than recite well-understood, routine and conventional steps. The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2-5, 8 and 10, the recitation to the memory is a further attempt to link the execution of the abstract idea to computer implementation.  For the same reasons as set forth for claims 1, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 6-7 and 9, the applicant is reciting more about the abstract idea of the claim and does not recite anything additional for consideration under the 2nd prong or for step 2B.  What is claimed simply further defines the same abstract idea that was set forth for claims 1.  Nothing additional is claimed that is not part of the abstract idea.
For claims 11 and 12, the claim recites the additional element of the case module storing. The case module is storing data and is claimed in a merely generic manner, which is considered to be well-understood, routine and conventional. See MPEP 2106.05(d) (describes Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically processor and memory to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  Moreover, the modules, do no more than recite well-understood, routine and conventional steps. The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites cause the system to define the dashboard as a Microsoft OneNote file include links to a plurality of documents associated with the litigation. The examiner is unable to ascertain what Applicant means by define the dashboard as a Microsoft OneNote file include links to a plurality of documents. . . . First, this limitation does not make sense grammatically. Second, what is meant as defining? The examiner interprets this to mean that the computer is executing Microsoft OneNote to perform the claimed functionality.  
A similar rejection for claim 3 is appropriate. The examiner is unclear as to what is meant by define templates as Microsoft OneNote files. For purposes of compact prosecution, the examiner is interpreting this to mean that OneNote is utilized in performing the step.
Claim 4 recites the system of claim 3, wherein the memory encodes further instructions that, when executed by the processor, cause the system to code the Microsoft OneNote files so that the Microsoft OneNote files are sorted.  The examiner is unclear as to what Applicant means by the system codes the file so that they are sorted? What is meant by coding? Is this a form of categorizing or classifying? Clarification is necessary. 
Claims 2-4 are indefinite due to the presence of the trademark “Microsoft OneNote.” Use of this trademark results in uncertainty of claim scope because the trademark is used to identify a product used by the system. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6, 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al., (US 2016/0110688) in view of Madhava et al., (US 2013/0246941).
Claim 1: Knox describes a system for managing litigation, the system comprising: 
a processor; and memory encoding instructions that, when executed by the processor, cause the system to create: 
a case module programmed to manage a plurality of litigations, with each litigation including a dashboard including links to a plurality of items associated with the litigation [Fig. 14] (describes “case site home page); [Fig. 16] (describes litigation matter pages, including different matters that can be accessed);[0062-66] (describes series of user interfaces including dashboards associated with different litigation cases);
a template module programmed to provide a plurality of templates associated with parts of the litigation, the parts including both portions of a trial and rules associated therewith [0078] (describes a plurality of templates associated with the cases, including portions relevant for each cases); 
a witness module programmed to store information about a plurality of individuals associated with the litigation [0078] (describes litigation content including contacts storing information about plurality of individuals associated with the litigation); and 
a facts module programmed to store a plurality of facts associated with the litigation; wherein the facts are coded to link the facts to the individuals [0078] (describes storing pleadings, correspondence, discovery, all of which relate to facts associated with the litigation).
While Knox describes storing a plurality of facts associated with the litigation, Knox does not expressly describe the concept of coding the facts to create an association to inidividuals. However, Madhava, which relates to a system and method for managing litigation services and information teaches that on the effective filing date it was known in the art to color code facts in order to designate those facts to individuals.[0104-0105].
It would have been obvious to one of ordinary skill in the art to combine designation feature utilizing in the litigation management system of Madhava with the litigation management system of Knox since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Moreover, such combination would have been obvious for the expected benefit of further assisting in the litigation matter by providing designations thereby making information more manageable for use in trial. 

Claim 5. Knox further describes the system of claim 1, wherein the memory encodes further instructions that, when executed by the processor, cause the system to create a documents module programmed to house a plurality of documents associated with the litigation, wherein the plurality of documents are searchable.  [Fig. 4] (includes a search bar at the top of the case dashboard).

Claim 6.  Knox further describes the system of claim 5, wherein portions of the documents are coded to link the portions to the individuals, the facts, or themes associated with the litigation.  [Fig. 11] (describes coding documents with client reference #s that associate litigation with data).

Claim 7. While Knox describes the system of claim 6, Knox does not expressly describe wherein the portions are coded by color.  However, Madhava describes utilizing color codes to link portions of documents with individuals, facts or themes. [0104-105]. It would have been obvious to one of ordinary skill in the art to combine designation feature utilizing in the litigation management system of Madhava with the litigation management system of Knox since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Moreover, such combination would have been obvious for the expected benefit of further assisting in the litigation matter by providing designations thereby making information more manageable for use in trial. 

Claim 11. Madhava describes the system of claim 1, wherein the case module stores the items in a relational database to allow the items to be applied to multiple sets of facts.[0039] (describes use of a relational database).   It would have been obvious to one of ordinary skill in the art to modify the litigation management system of Knox to include the relational database system of Madhava because “This processing is extremely demanding of computational resources such as computer memory, processing, bandwidth, and storage. Because this processing is a precursor to other eDiscovery and evidence management tasks, it is critical that it be performed as quickly as possible.” (Madhava, [0039]).

Claim 12. Knox further describes The system of claim 1, wherein multiple instances of the case module are instantiable at a same time[Fig. 16] (describes litigation matter page with multiple matters listed in the dashboard).  




Claim(s) 2, 3, 4, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al., (US 2016/0110688) and Madhava et al., (US 2013/0246941), as applied to claim 1, in further view of "Complete Guide to OneNote" by W. Frederick Zimmerman. 2004 (Zimmerman).

Claims 2 and 3. The combination of Knox and Madhava describes the system of claim 1. While the combination describes defining a dashboard (i.e., a case home page) and templates, and Madhava describes the ability to open the data in different file formats [0075] (describes generating different file formats including multiple word formats “any word or text processing format”), the combination does not expressly describe wherein the memory encodes further instructions that, when executed by the processor, cause the system to define the dashboard as a Microsoft OneNote file include links to a plurality of documents associated with the litigation. However, it was known in the art, on the effective filing date of the claimed invention, for attorneys to utilize Microsoft OneNote files that include links to documents associated with litigation. Specifically, Zimmerman teaches executing ONENOTE.EXE to open a OneNote dashboard and template and specifically describes utilizing the software in the legal setting. [Page 77-81];[Page 326-330].
	It would have been obvious to one having ordinary skill in the art, on the effective filing date, to utilize Microsoft OneNote for the litigation dashboards and templates described in Knox and Madhava, as Zimmerman teaches that it was already done well before the filing date (2004). Furthermore, such combination would have been obvious as a simple substitution of one known application for another with the benefits of the substitution being predictable. [Page 328].
  
Claim 4. Zimmerman describes  the system of claim 3, wherein the memory encodes further instructions that, when executed by the processor, cause the system to code the Microsoft OneNote files so that the Microsoft OneNote files are sorted.  [Page 80] (describes sortable side notes that are labeled (i.e., coded)). It would have been obvious to one having ordinary skill in the art, on the effective filing date, to utilize the functionality of Microsoft OneNote for litigation including coding and flagging, as Zimmerman teaches that it was already done well before the filing date (2004). Furthermore, such combination would have been obvious as a simple substitution of one known application for another with the benefits of the substitution being predictable, namely more user friendly note-taking application with sorting and designation features. [Page 328].

Claim 8. Zimmerman describes the system of claim 1, wherein the memory encodes further instructions that, when executed by the processor, cause the system to provide tags associated with the trial and rules associated therewith, wherein the tags are associable with the individuals and the facts [Page 161] (describes providing flags associated with the data).  It would have been obvious to one having ordinary skill in the art, on the effective filing date, to utilize the functionality of Microsoft OneNote for litigation including coding and flagging, as Zimmerman teaches that it was already done well before the filing date (2004). Furthermore, such combination would have been obvious as a simple substitution of one known application for another with the benefits of the substitution being predictable, namely more user friendly note-taking application with sorting and designation features. [Page 328].

Claim 9. Zimmerman describes the system of claim 8, wherein each of the tags includes a tag name and a tag code, the tag code including a unique color or style [Page 162]. It would have been obvious to one having ordinary skill in the art, on the effective filing date, to utilize the functionality of Microsoft OneNote for litigation including coding and flagging, as Zimmerman teaches that it was already done well before the filing date (2004). Furthermore, such combination would have been obvious as a simple substitution of one known application for another with the benefits of the substitution being predictable, namely more user friendly note-taking application with sorting and designation features. [Page 328].
 
Claim 10. Zimmerman describes the system of claim 8, wherein the memory encodes further instructions that, when executed by the processor, cause the system to be searchable to list each of the tags and the individuals, facts, and themes associated therewith [Page 161] (describes use of flags (i.e.,tags to add layer of searchability).  It would have been obvious to one having ordinary skill in the art, on the effective filing date, to utilize the functionality of Microsoft OneNote for litigation including coding and flagging, as Zimmerman teaches that it was already done well before the filing date (2004). Furthermore, such combination would have been obvious as a simple substitution of one known application for another with the benefits of the substitution being predictable, namely more user friendly note-taking application with sorting and designation features. [Page 328].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689